DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishimura et al. (CA3004691A1).
Regarding claim 1, the Nishimura et al. (hereinafter Nishimura) reference discloses a method for handling a carrier-film-equipped gasket (Title) comprising: 
coupling positioning means by recess/projection fitting provided between the carrier-film-equipped gasket, which contains a combination of a rubber-only gasket body and a resin carrier film holding the gasket body, and a pressing portion pressing the gasket body from the carrier film side in such a manner as to position the carrier-film-equipped gasket and the pressing portion on a plane (Claim 1); 
pressing the gasket body from the carrier film side with a pressing protrusion portion of the pressing portion so as to reduce an adhesion area between the gasket 
peeling the carrier film in which the adhesion area between the gasket body and the carrier film is reduced from the gasket body against adhesive force in a state where the gasket body is fixed to a base (Claim 1).
Regarding claim 2, the Nishimura reference discloses the coupling of the positioning means is carried out by recess/projection fitting of a positioning projection provided in the carrier-film-equipped gasket and having a positioning rubber and a positioning rubber holder of the carrier film holding the positioning rubber and a positioning recess provided in the pressing portion (Claim 2).
Regarding claim 3, the Nishimura reference discloses the positioning rubber is simultaneously molded with the gasket body with a mold (Para. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675